HASTIE, Circuit Judge
(concurring in part and dissenting in part).
I join in the holding that the proper application of the doctrine of res judicata compels dismissal of the plaintiffs’ claim against the railroad. I dissent from the dismissal of the claim against the union.
It is true, as the majority opinion points out, that the plaintiffs bear the burden of proving at trial that the union exhibited bad faith or “hostile discrimination” against the eastern tallymen in its action or non action as their representative in the controversy over the railroad’s alleged imposition of an illegal pay differential upon the complaining group. But it seems to me that the complaint is sufficient to carry the plaintiffs at least into a pretrial exploration of what plaintiffs propose to show on this issue, particularly since, in its motion to dismiss, the union has made no point that bad faith or hostility toward the injured group was insufficient!y alleged.